UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-2392


SAIED EMAMI,

                   Plaintiff - Appellant,

             v.

ROBERT M. LIGHTFOOT, JR., in his official capacity as Acting Administrator of
the National Aeronautics and Space Administration,

                   Defendant - Appellee,

             and

KENNETH E. ROCK, Individually; UNITED STATES OF AMERICA,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. John A. Gibney, Jr., District Judge. (2:15-cv-00034-JAG-DEM)


Submitted: May 8, 2018                                        Decided: May 29, 2018


Before NIEMEYER and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Saied Emami, Appellant Pro Se. Daniel Patrick Shean, Virginia Lynn Van Valkenburg,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Saied Emami seeks to appeal the district court’s orders and judgment granting the

Appellee’s motion for judgment as a matter of law and denying his Fed. R. Civ. P. 59(e)

motion to alter or amend the judgment, but granting leave to refile the motion. We grant

the Appellee’s motion to dismiss the appeal from the order granting the motion for

judgment as a matter of law because the notice of appeal was untimely filed, and dismiss

the appeal from the order denying Emami’s Rule 59(e) motion because Emami fails to

challenge the order in his informal brief.

       When the United States or its officer or agency is a party, the notice of appeal must

be filed no more than 60 days after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he

timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on August 3, 2017. The notice

of appeal was filed on December 1, 2017. Emami’s Rule 59(e) motion did not defer the

time for filing a notice of appeal because the motion was untimely. See Fed. R. Civ. P.

59(b). Because Emami failed to file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we grant the Appellee’s motion to dismiss and dismiss the

appeal from the August 3, 2017, order and judgment granting the motion for judgment as

a matter of law.



                                              3
      Insofar as Emami appeals the district court’s October 3, 2017, order denying his

motion to alter or amend the judgment, we will not review the order because Emami does

not challenge the order in his informal brief. See 4th Cir. R. 34(b); see also Edwards v.

City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (failure to raise issue in opening

brief constitutes abandonment of issue). Accordingly, we dismiss the appeal from both

orders. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            4